Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Igarashi et al. (6,111,762) Fig. 1 shows an integrated circuit for a power supply circuit configured to generate an output voltage at a target level from an alternating current (AC) voltage input thereto, the power supply circuit including an inductor N1 to which a rectified voltage (via RECT 1) corresponding to the AC voltage is applied, a power transistor Q1 configured to control an inductor current flowing through the inductor, the integrated circuit comprising: a first terminal that receives a power supply voltage Vcc for operating the integrated circuit, the power supply voltage being generated according to a variation in the inductor current (via N3); a second terminal to which a control electrode of the power transistor Q1 is coupled; a first drive circuit IC1 configured to drive the power transistor via the second terminal during a first time period to turn on the power transistor; and a second drive circuit IC2 configured to drive the power transistor via the second terminal during a second time period to turn on the power transistor, the second drive circuit having driving capability lower than that of the first drive circuit.  The prior art of record does not appear to disclose the aforementioned arrangement wherein the second time period includes at least a part of the first time period as claimed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY SHAWN ZWEIZIG whose telephone number is (571)272-1758. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571) 270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERY S ZWEIZIG/Primary Examiner, Art Unit 2849